DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant asks for the double patenting rejections to be withdrawn.  Unfortunately, these rejections cannot be held in abeyance and are maintained below.  It is also noted that this is not a provisional double patenting rejection, as the patent against which the rejection is made (U.S. Patent No. 10,080,064) has issued. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,080,064 in view of Beyda et al., US Pub No. 20020082914 and Amazon EMR.  Claim 4 of the patent recites all limitations of instant claim 1 except the data files comprising information about past delivery of one or more advertisements to one or more viewer devices.  However, this is disclosed by Beyda at [0076]-[0077].  It would have been obvious to a skilled artisan at the time of the invention to modify the system of the patent to include the teachings of Beyda, the motivation being to provide simple and effective advertisement delivery tracking and reporting (see Beyda [0021]).  The claims of the patent further fail to disclose that the distributed computing cloud comprises a plurality of computers comprising a first computer, a second computer, and a third computer, wherein the first computer comprises the first storage resource and the script is executed from the second computer and third computer.  However, Amazon EMR discloses this at pg. 2-7.  It would have been obvious to a skilled artisan at the time of the invention to modify the system of the patent to include the teachings of Amazon EMR, the motivation being to provide more efficient data analysis.
All limitations of the remaining claims of this application find corresponding subject matter in the claims of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beyda et al., US Pub No. 20020082914 in view of Amazon Elastic MapReduce (captured 01/03/2013, hereinafter “Amazon EMR”), and further in view of Dion, US Pub No. 20090265734.

As to claim 1 Beyda discloses a computer-implemented method, comprising: 
transferring a plurality of data files, comprising information about past delivery of one or more advertisements to one or more viewer devices, from a plurality of geographically distributed advertisement servers to a first storage resource in a distributed computing cloud ([0075]-[0077]; Fig. 3 – logs (files) comprise information about past delivery of ads to viewers and are sent from plural ad delivery servers (Fig. 1: 20-20’’’) to central server 30.  Fig. 1 shows a distributed computing network, or cloud); 
providing a script to the distributed computing cloud; executing, using resources from the distributed computing cloud, the script to perform analysis of the plurality of data files ([0077]-[0078]; [0085]; Fig. 5 – central server runs a computer program (script – see [0052]) to generate a report (analysis) based on the received files); and 
storing results of the analysis on a second storage resource ([0085]-[0086] – reports are generated and delivered on a computer-based server, inherently requiring their storage), wherein the results include at least one operational parameter of an advertisement delivery system ([0085]).  
Beyda fails to disclose that the distributed computing cloud comprises a plurality of computers comprising a first computer, a second computer, and a third computer, wherein the first computer comprises the first storage resource; providing a script in a first programming language to the cloud; using a compiler that translates computer code in the first programming language to execute, using resources the second computer and resources from the third computer to perform analysis of data in the first storage resource of the first computer, wherein the executing comprises transforming the script into a series of jobs.
However, in an analogous art, Amazon EMR discloses a data analytics system comprising a distributed computing cloud comprises a plurality of computers comprising a first computer, a second computer, and a third computer (pg. 6, Detailed Description para. 1 – jobs are executed on nodes within a cluster of computing devices.  See also “Instance Types” pg. 3-5), wherein the first computer comprises the first storage resource (pg. 2 – data and scripts are uploaded to the cloud); 
providing a script in a first programming language to the cloud (pg. 2 – scripts written in a first language such as Pig are uploaded to the cloud); 
using a compiler that translates computer code in the first programming language to execute, using resources the second computer and resources from the third computer to perform analysis of data in the first storage resource of the first computer, wherein the executing comprises transforming the script into a series of jobs (pg. 2-3 – Pig scripts are translated (compiled) into a series of Hadoop jobs to perform analysis of the data in parallel on a plurality of compute nodes of the cluster).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Beyda to include the teachings of Amazon EMR.  When modified in this manner, the skilled artisan would have been motivated to modify the central ad server 30 of Beyda to comprise the plural distributed elements of Amazon EMR, as doing so would result in a system able to provide more efficient data analysis in a scalable and flexible framework.
Beyda fails to explicitly disclose that the advertisements are video advertisements.
However, in an analogous art, Dion discloses an advertisement delivery reporting system configured for: transferring a plurality of data files, comprising information about past delivery of one or more video advertisements to one or more viewer devices, from a plurality of geographically distributed advertisement servers to a first storage resource in a distributed computing cloud ([0070]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Beyda with the teachings of Dion, the rationale being to broaden the applicability of the reporting system of Beyda to function in a television advertising environment.  When modifying Beyda in such a manner, the skilled artisan would have found it obvious to include the information in Dion Fig. 8 in the reports of Beyda [0085] in order to provide a more informative reporting system.

As to claim 2 the system of Beyda and Dion discloses that the operational parameter comprises geographic information related to the video advertisement delivery system (Dion [0071]).  

As to claim 3 the system of Beyda and Dion discloses that the operational parameter comprises segment data for consumers of the video advertisement delivery system (Dion [0072]).  

As to claim 4 Beyda discloses that the operational parameter comprises unique instances of advertisement deliveries in the video advertisement delivery system ([0085] – reports include fulfillment levels of a campaign, thus describes unique instants of advertisement deliveries).  

As to claim 5 Beyda discloses that each data file of the plurality of data files comprises a plurality of line items (Fig. 3).  

As to claim 6 Beyda and Dion discloses that each line item of the plurality of line items corresponds to an ad delivery instance (Beyda Fig. 3; Dion [0072]).  

As to claim 7 Beyda and Dion discloses that the ad delivery instance comprises a video advertisement delivery instance (Dion [0033], [0071]).  

As to claims 8-14 see rejection of claims 1-7, respectively.  The system of Beyda and Dion further discloses a system comprising a processor (Beyda [0052]) configured to perform the method of claims 1-7.

As to claims 15-20 see rejection of claims 1-6, respectively.  The system of Beyda and Dion further discloses a program product comprising a computer-readable non-transitory medium having code stored thereon, the code, when executed by one or more processors, causing the one or more processors to implement the method of claims 1-6 (Beyda [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423